Cockrell, J.,
dissenting.
*558From the allegations of the bill it appears that when the policy sought to be reformed so as to permit additional insurance, the subject-matter of the insurance was valued at five thousand dollars,. and that the insurance agent placed its insurable value at four thousand dollars, of which amount his principal wrote twenty-five hundred dollars ; this was in January. In September fifteen hundred dollars of insurance was written in another company, and when the loss was incurred on November 2, the value of the property was less than four thousand. Of this additional insurance, admittedly over insurance, the appellant and its agent was in no wise advised.
It seems to the writer that one who seeks the aid of a court of equity under these conditions, should have something more to offer than his own negligence in failing to read the policy that had been in his possession eight months before the additional policy was taken out.